YORK, P. J.
This is a companion case to the case of Estate of Tierney, ante, p. 295 [146 P.2d 700], this day decided, and involves the same questions of fact and the same principles of law, except that the instant case has reference to the appointment of testamentary guardians of the minor children of decedent, while the companion case involves issues respecting the testamentary trust created for the benefit of said children.
In the instant case appeals were taken by Frederick Scribner, as co-guardian, and by Lyndol L. Young, as surviving guardian, from the order of April 9, 1943, appointing Frederick Scribner and the Farmers and Merchants National Bank of Los Angeles as guardians under the will of Helen I. Tierney, deceased, and the matter is now before this court upon motions to dismiss said appeals.
For the reasons stated in the companion case of Estate of Tierney, supra, the motions are granted and the appeals are dismissed.
Doran, J., and White, J., concurred.